REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ishihara et al. (USPN. 4,828,065) is the closest prior art to the claimed invention.  However, 
claims 1-13 are allowed because the prior art neither shows nor teaches a steering control system adapted for use on a paving machine having one or more wheels and an automatic pivot steer mode, said steering control system comprising:
(a) a speed sensor, said speed sensor being adapted to determine a paving machine speed;
(b) a steering cylinder, said steering cylinder being adapted to move between a straight forward position and a fully turned position;
(c) a steering cylinder sensor, said steering cylinder sensor being adapted to determine a steering cylinder position;
(d) a flow sharing valve, said flow sharing valve being in fluid communication with one or more of the one or more wheels and being adapted to be moved between an open position and a closed position;
(e) a controller, said controller being adapted to communicate with the speed sensor, the steering cylinder sensor, and the flow sharing valve;
wherein the steering control system is adapted to automatically open and close the flow sharing valve (emphasis added).

Claims 14-20 are allowed because the prior art neither shows nor teaches a method for controlling the steering of a paving machine having one or more wheels and an automatic pivot steer mode, said method comprising: 
    (a) providing a steering control system, said steering control system comprising:

(i) a speed sensor, said speed sensor being adapted to determine a paving machine speed;
(ii) asteering cylinder, said steering cylinder being adapted to move between a straight forward position and a fully turned position;
(iii) | a steering cylinder sensor, said steering cylinder sensor being adapted to determine a steering cylinder position;
(iv) a flow sharing valve, said flow sharing valve being in fluid communication with one or more of the one or more wheels and being adapted to be moved between an open position and a closed position;
(v) a controller, said controller being adapted to communicate with the speed sensor, the steering cylinder sensor, and the flow sharing valve;
wherein the steering control system is adapted to automatically open and close the
flow sharing valve;
    (b) automatically moving the flow sharing valve between the open position and the closed position (emphasis added).


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611